Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 12/23/2020.  

Claim Objections
Claim 1 is objected to for the following informalities:  The terms “the front end side”, “the start end side”, and “the fishhook side” lack antecedent basis.  The limitation “clamped to the first clamping portion and the second clamping portion” should be amended to:  clamped between the first clamping portion and the second clamping portion.
Claims 4 and 9 are objected to for the following informalities:  The term “the front end of the guide rod” lacks antecedent basis.
Claim 7 is objected to for the following informalities:  The term “the outer side surface” lacks antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 (and 2-11 by dependency) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following limitation is unclear:
a guide rod provided between the first clamping component and the second clamping component and maintaining a bait, clamped to the first clamping portion and the second clamping portion, moving forward in a manner of being clamped with a fishhook guided by the fishhook guide member
The limitation seems to claim what the device is configured to do or is claiming use of the device.  Clarifying language such as “configured to” would help to make clear that the structure of the device is configured to perform a function when in use.
The term “close to” in the second to last line is a relative term.  It is unclear what distance is required between the components.  The term “and causing the pressing portion to move along the guide rod towards the fishhook side” is unclear.  Is this what the device is configured to do or does the limitation cover using the apparatus?

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how an opening can be clamped since an opening is a space without structure.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   It is unclear what the limitation “a guide plate inclined to the second clamping component” is intended to mean.  

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644